Name: Council Regulation (EEC) No 2340/76 of 20 September 1976 amending Regulation (EEC) No 428/73 on the application of Decisions 5/72 and 4/72 of the Association Council provided for by the Agreement establishing the Association between the European Economic Community and Turkey
 Type: Regulation
 Subject Matter: international trade;  Europe;  executive power and public service;  tariff policy;  European construction
 Date Published: nan

 29 . 9 . 76 Official Journal of the European Communities No L 265/3 COUNCIL REGULATION (EEC) No 2340/76 of 20 September 1976 amending Regulation (EEC) No 428/73 on the application of Decisions 5/72 and 4/72 of the Association Council provided for by the Agreement establishing the association between the European Economic Community and Turkey TITLE III ATHE COUNCIL OF THE EUROPEAN COMMUNITIES, Special provisions for the use of movement certificate A.TR.l for goods forwarded from Austria Article 7a When goods are forwarded from Austrian territory after, as appropriate , unloading and reloading or warehousing in a bonded warehouse , the documen ­ tary evidence referred to in Article 1 shall be move ­ ment certificate A.TR.l provided that the condi ­ tions set out in Articles 7b and 7c are fulfilled . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities in respect of goods traded between the European Economic Community on the one hand and Greece and Turkey on the other hand when the said goods are forwarded from Austria (') entered into force on 1 May 1976 ; Whereas the EEC-Turkey Association Council , by Decision 1 /76 amending Decision 5/72 on methods of administrative cooperation for the implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement, adopted special provisions for the use of movement certificate A.TR.l for goods forwarded from Austria ; Whereas Decision 1 /76 must therefore be imple ­ mented within the Community by amending Council Regulation (EEC) No 428 /73 of 5 February 1973 on the application of Decisions 5/72 and 4/72 of the Association Council provided for by the Agreement establishing the association between the European Economic Community and Turkey (2 ), as last amended by Regulation (EEC) No 1 43 1 /75 ( 3 ), by which the said methods of administrative cooperation were implemented for the Community, Article 7b Movement certificate A.TR.l relating to goods referred to in Article 7a shall only be valid when the certificate is endorsed to the effect that the goods have remained under the continuous control of the Austrian customs authorities so that their identity and completeness are ensured . When the goods are forwarded without splitting the consignment, this endorsement shall appear in the "Description of goods" section of movement certificate A.TR.l , and shall consist of the words "Direkte Weiterleitung EWG" authenticated by the stamp of the competent Austrian customs office and the date . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 428/73 shall be amended as follows : The following title shall be added to EEC-Turkey Association Council Decision 5/72, annexed to the said Regulation : When the goods are forwarded after the consign ­ ment has been split in Austria , the competent Austrian customs office is authorized to authenti ­ cate , on production of movement certificate A.TR.l issued in a Member State or in Turkey, a photocopy of such certificate for each part consign ­ ment . The top of each photocopy shall be endorsed "Teilsendung" in red ink . Each photocopy shall clearly indicate the goods to which it refers . These particulars shall be authenti ­ cated by the customs office stamp and the date . (') OJ No L 188 , 19 . 7 . 1975, p . 1 (*') OJ No L 59 , 5 . 3 . 1 973 , p . 73 . ( J ) OJ No L 142, 4 . 6 . 1975 , p . 1 . No L 265/4 Official Journal of the European Communities 29 . 9 . 76 Article 7c six months from the date of issue of the original movement certificate .' The goods referred to in Article 7a and the rele ­ vant movement certificate A.TR.l or, when the consignment is split, the photocopy of the said certificate authenticated by the competent Austrian customs office, must be produced to the customs authorities of the importing State within Article 2 This Regulation shall enter into force on 1 January 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 September 1976 . For the Council The President M. van der STOEL